UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-6679



OPHEILA   AZRIEL    DE’LONTA,   a/k/a   Michael   A.
Stokes,

                                                   Plaintiff - Appellant,

           versus


RONALD J. ANGELONE; M. V. SMITH, Doctor; R.
HULBERT, Doctor; C. J. ANGLIKER, Doctor; DOC-
TOR WRAY; DOCTOR SWETTER,

                                                  Defendants - Appellees.



                                No. 00-6680



OPHEILA   AZRIEL    DE’LONTA,   a/k/a   Michael   A.
Stokes,

                                                   Plaintiff - Appellant,

           versus


RONALD J. ANGELONE; M. V. SMITH, Doctor; R.
HULBERT, Doctor; C. J. ANGLIKER, Doctor; DOC-
TOR WRAY; DOCTOR SWETTER,

                                                  Defendants - Appellees.
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-642-7)


Submitted:   August 15, 2000         Decided:     September 15, 2000


Before WILKINS, MOTZ, and KING, Circuit Judges.


No. 00-6679 dismissed and No. 00-6680 affirmed by unpublished per
curiam opinion.


Opheila Azriel De’Lonta, Appellant Pro Se. William W. Muse, As-
sistant Attorney General, Richmond, Virginia; George W. Wooten,
Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia; Heather
Marie Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Opheila Azriel De’Lonta appeals the denial of her motions for

appointment of counsel and preliminary injunctive relief.            In ap-

peal No. 00-6679, De’Lonta challenges the magistrate judge’s order

denying her motion for appointment of counsel. We dismiss for lack

of jurisdiction because the order is not appealable.           This court

may exercise jurisdiction only over final orders, see 28 U.S.C. §

1291 (1994), and certain interlocutory and collateral orders, see

28 U.S.C.A. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Benefi-

cial Indus. Loan Corp., 337 U.S. 541 (1949).          The order here ap-

pealed is neither a final order nor an appealable interlocutory or

collateral order.     See Miller v. Simmons, 814 F.2d 962, 964 (4th

Cir. 1987).

     In    appeal   No.   00-6680,   De’Lonta   challenges   the   district

court’s order denying her amended motion for preliminary injunctive

relief.    We find that the court did not abuse its discretion.         See

Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802,

814-15 (4th Cir. 1991). Accordingly, we affirm on the reasoning of

the district court.        See De’Lonta v. Angelone, No. CA-99-642-7

(W.D. Va. May 9, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                          No. 00-6679 - DISMISSED
                                          No. 00-6680 - AFFIRMED

                                      3